DETAILED ACTION
The communication dated 12/18/2020 has been entered and fully considered.
Claim 9 was amended. Claims 16-27 were added. Claims 1-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26
Claim 26 recites the limitation "the second static nozzle opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagelin et al. EP 1929920 A1 (henceforth referred to as Hagelin).
Hagelin teaches a dishwasher drawer (paragraph [0023]; Fig. 2: part 1), equivalent to the claimed dishwasher, comprising: a washing tub (paragraph [0023]; Fig. 2: part 2), equivalent to the claimed washing chamber; a dispenser (paragraph [0027]; Fig. 1: part 6), equivalent to the claimed detergent compartment, comprising an opening facing washing tub 2 (Figs. 1-2); a nozzle (paragraph [0032]; Fig. 2: part 11), equivalent to the claimed first static nozzle opening, arranged in washing tub 2 and configured to spray water directly through the opening and into dispenser 6 during operation of dishwasher drawer 1 (paragraph [0033]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 17, 19, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hagelin et al. EP 1929920 A1 (henceforth referred to as Hagelin).
As for claim 1
Hagelin differs from the instant claims in failing to teach two or more nozzles 11. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 2, Hagelin further teaches that the opening is located at an upper portion of dispenser 6 (paragraph [0033]; Fig. 2).
As for claim 3, Hagelin further teaches that the two or more nozzles 11 are arranged on a wall of washing tub 2 (paragraph [0032]; Fig. 2).
As for claim 4, Hagelin differs from the instant claims in failing to teach that the wall is a roof of washing tub 2. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 7, Hagelin differs from the instant claims in failing to teach that at least two of the two or more nozzles 11 are arranged such that liquid jets from the at least two nozzles 11 cross each other's paths between the at least two nozzles 11 and dispenser 6. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a 
As for claim 8, Hagelin further teaches that the two or more nozzles 11 are arranged in one static nozzle unit (paragraph [0032]; Fig. 2).
As for claims 9 and 19, Hagelin further teaches that dishwasher drawer 1 comprises a door arranged to provide a closure of washing tub 2 (paragraph [0023]; Fig. 2).
Hagelin differs from the instant claims in failing to teach that dispenser 6 is arranged on an upper portion of the door. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 10, Hagelin further teaches that dispenser 6 is displaceable between an open position and a closed position, and wherein the opening is formed at an upper portion of dispenser 6 by a displacement of dispenser 6 towards the open position (paragraph [0028]; Fig. 2).
As for claim 11
As for claim 12, Hagelin further teaches that dispenser 6 comprises a detergent outlet (paragraph [0027]; Fig. 2).
Hagelin differs from the instant claims in failing to teach that the detergent outlet is connected to a lower portion of dispenser 6. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 17, Hagelin further teaches that the opening is located at an upper portion of dispenser 6 (paragraph [0033]; Fig. 2).
Hagelin differs from the instant claims in failing to teach that nozzle 11 is arranged on a roof wall of washing tub 2. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 22, Hagelin differs from the instant claims in failing to teach that nozzle 11 is arranged at a front of a roof wall of washing tub 2 and directed towards the opening. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in 
As for claim 23, Hagelin differs from the instant claims in failing to teach that the opening is arranged on an upper portion of the door. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 25, Hagelin differs from the instant claims in failing to teach a second static nozzle opening arranged in washing tub 2 and configured to spray water directly through the opening and into dispenser 6 during operation of dishwasher drawer 1. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 26, Hagelin further teaches that nozzle 11 and the second static nozzle opening are arranged in one static nozzle unit (paragraph [0032]; Fig. 2).
As for claim 27, Hagelin differs from the instant claims in failing to teach that the opening is arranged on an upper portion of the door. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 5-6, 13-15, 18, 20-21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711